Citation Nr: 1821979	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-35 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to July 25, 2008 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to December 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In October 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  


FINDINGS OF FACT

1. The Veteran was separated from service on December 23, 1971 and filed a claim of service connection for residuals of multiple shell fragment wounds (sfws) to include to the head, in January 1972.

2. A June 1972 VA examination found the Veteran had tinnitus following a shrapnel wound to the head

3. It is reasonably shown that tinnitus was a component of the Veteran's claim of service connection for residuals of a sfw, which remained unadjudicated until February 2011, when service connection for tinnitus was granted.


CONCLUSION OF LAW

An earlier effective date of December 24, 1971, is warranted for the Veteran's award of service connection for tinnitus.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
      
The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The Veteran's service personnel records show he was awarded a Purple Heart Medal.  Satisfactory lay or other evidence that an injury or disease was incurred in or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran was separated from service on December 23, 1971.  In January 1972, he filed a claim for service connection for a number of disabilities, including hearing loss and the residuals of a number of sfws, including to the head.   

On June 1972 VA audiological examination the Veteran reported tinnitus following a shrapnel wound to the head sustained during combat in Vietnam.  Tinnitus was diagnosed; on special orthopedic examination the diagnoses included shell fragment wound, including to the head.  

A July 1972 rating decision (which granted service connection for a left ear sfw, and denied service connection for hearing loss) did not address/adjudicate the matter of service connection for tinnitus as a residual of a head sfw.  

The Veteran filed a claim for service connection for tinnitus on July 25, 2008.

A November 2009 rating decision denied service connection for tinnitus.  A February 2011 rating decision reconsidered the November 2009 rating decision and granted service connection for tinnitus, effective April 30, 2010; a January 2012 rating decision reconsidered the February 2011 rating decision and granted an earlier effective date of July 25, 2008 for the award.

On longitudinal review of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds that the Veteran's January 1972 claim of service connection for residuals of sfws encompassed tinnitus.  Notably, in the claim he indicated that the sfws included to the head.  On June 1972 VA examinations scheduled pursuant to his claim, diagnoses on orthopedic examination included sfw, left ear, and on audiological examination subjective tinnitus (the Board observes that tinnitus is generally incapable of objective confirmation) was diagnosed, and it was noted that the Veterans reported that the tinnitus appeared following a head shrapnel wound.  Accordingly, competent medical identifying tinnitus as a residual of a head sfw was of record contemporaneous with the January 1972 claim.  Notably, the Veteran is entitled to consideration of the claim of service connection for residuals of a head sfw under the relaxed evidentiary standards afforded under 38 U.S.C.§ 1154(b) (regarding occurrence of an injury in service).  

As it is found that the Veteran filed a claim for service connection encompassing tinnitus as a residual of a sfw (which was not fully adjudicated until February 2011, on service connection was granted on reconsideration of a November 2009 rating decision), the next critical question that must be addressed is when entitlement arose.  Competent evidence (the reports of the June 1972 examinations coupled with the Veteran's accounts (see 38 U.S.C. § 1154(b)) establishes that the Veteran's tinnitus first appeared in service following and due to head trauma from a sfw ).  Accordingly, entitlement arose prior to, and existed when, the January 1972 claim was filed.  As the claim was filed within a year following the Veteran's separation from service, the proper effective date for the award of service connection for tinnitus as a residual of a sfw in service is the day following the date of separation from active duty.  Accordingly, the proper effective date for the grant of service connection for the Veteran's tinnitus is December 24, 1971.


ORDER

An earlier effective date of December 24, 1971, is granted for the award of service connection for the Veteran's tinnitus, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


